News Release FOR IMMEDIATE RELEASE CONTACT March 30, 2009 Craig Renner 301-843-8600 ACPT REPORTS RESULTS FOR 2008 ST. CHARLES, MD.— American Community Properties Trust (“ACPT” or the “Company”), (NYSE Amex: APO), today announced results for the year and quarter ended December 31, 2008.For the year ended December 31, 2008, ACPT reported a net loss of $11,356,000, or $2.18 per basic and diluted share, on revenues of $82,914,000.This compares to a net loss of $541,000, or $0.10 per basic and diluted share, on revenues of $85,376,000 for the year ended December 31, 2007.For the year ended December 31, 2008, operating income was $7,356,000, compared to $16,082,000 in 2007.Impairment charges of $7,456,000, an allowance for deferred tax assets of $3,403,000 and $4,691,000 of severance and salary expenses for employees who are no longer with the Company are included in the 2008 results. For the quarter ended December 31, 2008, ACPT reported a net loss of $9,355,000, or $1.80 per basic and diluted share, on revenues of $24,634,000.This compares to net income of $718,000, or $0.14 per basic and diluted share, on revenues of $23,919,000 for the same quarter in 2007.For the quarter ended December 31, 2008, ACPT reported an operating loss of $3,135,000, compared to operating income of $4,771,000 in the same quarter in 2007.Impairment charges of $7,456,000, an allowance for deferred tax assets of $3,403,000 and $3,315,000 of severance and salary expenses for employees who are no longer with the Company are included in the 2008 fourth quarter results. Steve Griessel, who was appointed Chief Executive Officer of the Company effective October 1, 2008, said that overall results for 2008 reflect the difficult macro-economic conditions existing in the market, costs associated with streamlining the Company’s management structure and reducing the staff count, and impairment charges on property in Parque Escorial, Puerto Rico and Baltimore, Maryland. Mr.
